trA
                                                                                            12/17/2021



             IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 21-0501


                                          DA 21-0501


BART J. CRABTREE,
                                                                 FILED
                                                                  DEC 1 7 2021
              Petitioner and Appellant,                         Bovvuri Greenvvoocl
                                                              Clerk of Suprerne Court
                                                                 State of Montana
        v.                                                        ORDER

STATE OF MONTANA,

              Respondent and Appellee.


        This Court reviews briefs to ensure compliance with Rules 11 and 12 of the
Montana Rules of Appellate Procedure. After reviewing the Appellant's opening brief
filed on December 16, 2021, this Court has determined that the brief does not comply
with the Rules and must be resubmitted.
        M. R. App. P. 11(2) provides that:
                Either a proportionately-spaced typeface of 14 points or more, or a
        monospaced typeface of no more than 10.5 characters per inch may be used
        in a brief, appendix, petition, motion, or other paper. A proportionately-
        spaced typeface has characters with different widths. A monospaced
        typeface has characters with the same advanced width. The brief s covers
        and the components of the brief excluded from the word count computation
        are exempt from the 14-point typeface requirement. Text shall be in roman,
        non-script text. Case names, headings, and signals may be underlined or in
        italics or in bold.

Appellant's opening brief does not comply with this rule.

        M. R. App. P. 11(4) provides rules regarding word limits for briefs, particularly
that:
               (a) Proportionately-spaced briefs. A principal brief shall not exceed
        10,000 words and a reply brief or amicus brief shall not exceed 5,000
        words. This includes reply briefs which also answer a cross-appellant's
        principal brief.

              (b) Monotype or typewritten briefs or petitions. A principal brief
        prepared in a monospaced typeface shall not exceed 30 pages and a reply
       brief or amicus brief shall not exceed 14 pages. This includes reply briefs
       which also answer a cross-appellant's principal brief



               (d) Exclusions. The word and page limits under sections (4)(a), (b),
       and (c) of this rule do not include table of contents, table of citations, .
       certificate of service, certificate of compliance, or any appendix containing
       statutes, rules, regulations, and other pertinent matters.

               (e) Certificate of compliance. A brief must be accompanied by
       certification of compliance which states the document's line spacing and
       states either: (1) the document is proportionately spaced, together with the
       typeface, point size, and word count; or (2) the document uses a
       monospaced typeface, together with the number of characters per inch and
       word count, or, the number of counted pages, pursuant to section (4)(b) or
       (c) of this rule. A party preparing this certificate may rely on the word
       count of the word processing system used to prepare the brief. The
       certification is not included in calculating the document's length.

Appellant's opening brief does not contain a certificate of compliance certifying
that it meets these requirements.
       M. R. App. P. 11(6)(a) provides that the cover of the appellant's opening brief
shall be blue, Appellant's brief was submitted with a white cover.
       M. R. App. P. 12(1) provides that the appellant's opening brief must contain the
following in the order indicated:
             (a) A table of contents, with page references, and a table of cases
      (alphabetically arranged), statutes and other authorities cited, with
      references to the pages of the brief where they are cited;

             (b) A statement of the issues presented for review. Parties are
       encouraged to limit the number of issues to 4 or fewer;

             (c) A statement of the case. The staternent shall first indicate briefly
      the nature of the case and its procedural disposition in the court below.
      Only that procedural background which is relevant to the issue or issues
      raised shall be included in the statement of the case;

            (d) A statement of the facts relevant to the issues presented for
      review, with references to the pages or the parts of the record at which
      materialfacts appear;
              (e) A statement of the standard of review as to each issue raised,
       together with a citation of authority;

              (f) A summary of the argument. The summary shall contain a
       succinct, clear, and accurate statement of the arguments made in the body
       of the brief and not be a mere repetition of the argument headings;

               (g) An argument. The argument shall contain the contentions of the
       appellant with respect to the issues presented, and the reasons therefor, with
       citations to the authorities, statutes, and pages of the record relied on;

              (h) A short conclusion stating the precise relief sought; and

              (i) An appendix that includes the relevant judgment, order(s),
      findings of fact, conclusions of law, jury instruction(s), ruling(s), or
       decision(s) from which the appeal is taken together with any written
       memorandum or rationale of the court, and those pages of the transcript
       containing any oral ruling in support. This appendix shall include a table of
       contents and plain paper tabs and may be a separately-bound document if
       the volume of the required attachments makes this necessary.

(emphasis added). While Appellant's brief meets a few of these requirements, it is
substantially out of compliance with the majority of these provisions. Appellant shall
make the appropriate formatting and content changes necessary to bring his opening brief
into compliance with these rules. Therefore,
       IT IS ORDERED that the signed original and seven copies of the referenced brief
be returned for revisions necessary to comply with the specified Rules;
       IT IS FURTHER ORDERED that a signed original and seven copies of the
revised brief ordered herein be filed within fourteen (14) days of the date of this Order
with the Clerk of this Court and that one copy of the revised brief be served on each
counsel of record;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed;
       IT IS FURTHER ORDERED that the postage costs for returning the referenced
copies of Appellant's brief will be billed to Appellant by the Clerk of this Court and shall
be due and payable upon receipt; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing of the revised brief.
       The Clerk of this Court is directed to mail a true copy of this Order to Appellant
and to mail a true copy of this Order to all counsel upon whom the brief was served.
                      i *
       DATED this / 7day of December, 2021.
                                                         For the Court,